Citation Nr: 0214036	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the knees. 

2.  Entitlement to a compensable initial rating for urinary 
stress incontinence, post bladder repair.

(Entitlement to service connection for arthritis of the 
lumbar spine and/or other low back disorder will be addressed 
in a later decision).  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from January 1985 to September 
1995.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that inter alia granted service connection 
for arthritis of the knees (10 percent), granted service 
connection for urinary stress incontinence post bladder 
repair (noncompensable), and determined that a claim of 
entitlement to service connection for back pain was not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999). 

The Board is undertaking additional development on the issue 
of service connection for arthritis of the lumbar spine 
and/or other low back disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.






FINDINGS OF FACT

1.  The right knee disability is currently manifested by 
limitation of motion to 120 degrees of flexion and marked 
crepitation of the knee joint; there is X-ray evidence of 
arthritis.  

2.  There is additional functional limitation of the right 
knee due to pain during flare-ups that reduces endurance 
during standing and walking.  

3.  There is no right knee weakness, incoordination, 
instability, or subluxation.  

4.  The left knee disability is currently manifested by 
limitation of motion to 120 degrees of flexion, and marked 
crepitation of the knee joint; there is X-ray evidence of 
arthritis.  

5.  There is additional functional limitation of the left 
knee due to pain during flare-ups that reduces endurance 
during standing and walking.  

6.  There is no left knee weakness, incoordination, 
instability, or subluxation.  

7.  Urinary stress incontinence status post bladder repair is 
predominantly manifested by urinary incontinence requiring 
absorbent materials that must be changed twice per day.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for 
arthritis of the right knee are met during the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5010, 5260 (2001).

2.  The criteria for a 20 percent schedular rating for 
arthritis of the left knee are met during the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5010, 5260 (2001).

3.  The criteria for a 40 percent schedular rating for 
urinary stress incontinence status post bladder repair are 
met during the entire appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Code 7512 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the veteran in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and/or the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and her representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, in fact, it appears that all evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder.  Multiple VA examinations 
were conducted, and copies of the reports associated with the 
file.  Because development of these claims appears complete, 
and in view of the favorable action herein, the Board will 
not further delay consideration of the appeal just to notify 
the appellant what evidence she is responsible for submitting 
and what evidence VA must try to obtain.

I.  Initial Ratings for the Knees

The veteran's service medical records (SMRs) reflect X-ray 
evidence of early osteophytes and early degenerative joint 
disease of the knees in September 1994.  A December 1992 
orthopedic consultation report notes 5 degrees of 
hyperextension, bilaterally, good patellar mobility, legs 
stable, negative McMurray test, poor quad tone, and mild genu 
valgus (also called knock knee, Dorland's Illustrated Medical 
Dictionary 687 (28th ed. 1994)).  

According to a July 1996 VA general medical examination 
report, the veteran had complained of intermittent pain and 
swelling in the knees.  The examiner noted no current 
abnormality.  

As noted in the introduction, in July 1997, the RO 
established service connection for arthritis of the knees and 
assigned an initial 10 percent rating.  The RO coded the 
disability under Diagnostic Code 5260-5010, and noted that 
the rating schedule warrants a 10 percent rating for 
arthritis of multiple joints where there is no medical 
evidence of symptoms.  

In a June 2000 remand, the Board requested that a physician 
determine whether the knees displayed instability and whether 
there was additional disability due to such factors as 
painful motion, weakness, excess fatigability, or 
incoordination.  

In September 2000, the veteran submitted private medical 
records reflecting treatment at various times from 1998 to 
2000.  None of the reports submitted mentions any knee 
complaint, although some mention fibromyalgia; however, she 
claimed that she had also visited her private doctors for 
treatment for knee pain in 1996 and again in 2000, and her 
complaint of fibromyalgia, for which she took over-the-
counter Motrin, included pain in the knees. 

According to a March 2001 report from QTC Management, who 
performed a VA referral examination, the veteran complained 
of knee pain, weakness, stiffness, swelling, inflammation, 
instability, locking, and lack of endurance at both knees.  
The symptoms were reportedly constant but with further flare-
ups of symptoms caused by weather changes, and standing more 
than 15 minutes.  She also reported a grinding noise in each 
knee.  She felt that her knees significantly limited doing 
household chores.  She denied any constitutional symptoms 
(such as anemia, weight loss, fever, or skin disorder) 
related to the knees, nor did she have a history of knee 
surgery.  She currently worked as a software tester.  

On examination, the legs were found to be of equal length.  
Gait and posture were normal and the knee joints looked 
normal, bilaterally.  Range of motion of the knees was to 120 
degrees of flexion, with pain, and to 0 degrees of extension.  
There was crepitation of the knee joints, bilaterally.  
McMurray's and drawer tests were negative.  The examiner felt 
that the knees did have additional functional limitation due 
to pain, but no weakness, fatigability, or incoordination was 
found.  The examiner found additional disability during 
flare-ups that caused limitations in the veteran's ability to 
stand or to walk.  The diagnosis was arthritis of the knees 
with restricted range of motion and marked crepitation at 
both knees.  X-rays showed spurs at the articular surface of 
each patella.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2001).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2001). 

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2001).   

Each knee disability is currently manifested by limitation of 
motion to 120 degrees of flexion, and marked crepitation of 
the knee joint;  There is X-ray evidence of arthritis.  There 
is additional functional limitation due to pain during flare-
ups that reduces her endurance during standing and walking.  
There is no additional impairment due to weakness or 
incoordination, and there is no evidence of instability or 
subluxation.  

Comparing the above symptoms with the criteria of the rating 
schedule, the Board finds that the criteria for a 10 percent 
disability rating under Diagnostic Code 5003 are more nearly 
approximated for each knee because of the objective evidence 
of painful motion without meeting the requirements for a 
compensable rating for limitation of motion under Diagnostic 
Code 5260.  As set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (above), where there is X-ray evidence of 
arthritis, when the limitation of motion of the specific 
joint is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Moreover, because 38 C.F.R. § 4.40(f) 
states that for purposes of rating disability from arthritis, 
the knee is considered to be a major joint, the Board 
stresses that it is appropriate in this situation to assign 
separate 10 percent ratings for each knee.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation of 
either or both knees.  There is medical evidence of 
additional pain on flare-ups that further reduce the 
veteran's endurance for walking and standing.  Because of 
these symptoms, and noting that pain on use is equivalent to 
a seriously disabled joint, the Board finds that the criteria 
for a 20 percent rating are more nearly approximated for each 
knee.  The Board therefore grants a 20 percent disability 
rating for the right knee and a 20 percent disability rating 
for the left knee. 

II.  Initial Rating for Urinary Stress Incontinence, Post 
Bladder Repair

SMRs reflect that in 1992, the veteran underwent total 
vaginal hysterectomy, right salpingo-oophorectomy and repair 
of a prolapsed urinary bladder.  Urinary incontinence had 
been reported prior to the surgery and after the surgery.  
Ditropan was prescribed, with some relief.  In 1994, the 
veteran complained of increased pelvic pain and increased 
urinary stress incontinence.  In November 1994, laparoscopy, 
lysis of adhesions, and a left salpingo-oophorectomy were 
performed.  Since that time, the veteran reported continued 
urinary incontinence, worse when coughing, sneezing, 
laughing, or heavy lifting.  

A July 1996 VA general medical examination report reflects 
that the veteran reported continued urinary incontinence.  
The relevant assessment was history of urinary stress 
incontinence; however, the examiner requested a urology 
consultation.  

In August 1996, the veteran underwent a VA urological 
compensation and pension examination.  The examiner noted her 
reported problems with continued urinary incontinence when 
coughing, sneezing, or performing any vigorous activity.  The 
examiner recommended urodynamic studies and cytoscopy for 
possible further surgical management.  

In July 1997, the RO established service connection for 
urinary stress incontinence and assigned a noncompensable 
rating under Diagnostic Code 7599-7512 on the basis of no 
significantly disabling symptom.  

In a notice of disagreement, the veteran reported getting up 
to urinate 4 times or more per night, problems starting a 
stream, and possible urinary retention manifested by very a 
small amount of urine voided.  She reported that she used 
pads for incontinence.  

In a statement of the case, the RO rejected the veteran's 
reported symptoms on the basis that she had not submitted 
medical evidence of her reported symptoms.  

In June 2000, the Board remanded the case for a urodynamics 
study as had been recommended by the August 1996 VA 
urologist.

In September 2000, the veteran reported that she did not take 
any medication for urinary incontinence, but she did manage 
the problem by wearing pads and/or simply changing her 
clothes.  She reported daily incidents brought on by 
sneezing, which was made worse by her chronic allergies/sinus 
trouble.  She also reported that she took antihypertensive 
medication that had to be changed because it contained a 
diuretic.  

According to a March 2001 report from QTC Management, which 
performed a VA referral examination, the veteran reported 
urinary frequency of 8 to 10 times during the day (1 to 2 
hours apart) and 3 to 4 times during the night.  She denied 
pain during urination but complained of incontinence during 
sneezing, coughing, laughing, or any increase in abdominal 
pressure.  She reported that she wore two absorbent pads per 
day.  She denied any catheterization, dilation, or urinary 
procedure except for bladder surgery in 1992.  She mentioned 
that sexual function was not affected by the disorder.  The 
examiner felt that the condition would impair her social life 
and would disturb her sleep.  The examiner noted that the 
veteran did not require a diaper but she did require pads.  
The diagnosis was urinary stress incontinence status post 
bladder repair.  

As noted above, the veteran's urinary stress incontinence 
status post bladder repair has been rated by analogy to 
chronic cystitis under Code 7512.  Chronic cystitis is rated 
as voiding dysfunction according to particular conditions 
such as urine leakage, frequency, or obstructive voiding.  
When rating this type of disability, only the predominant 
area of dysfunction will be considered for rating purposes.  
38 C.F.R. § 4.115(a) (2001). 

For voiding dysfunction, a 60 percent evaluation is 
appropriate when the use of an appliance is required or when 
there is a need for wearing absorbent materials which must be 
changed more than 4 times per day.  A 40 percent evaluation 
is warranted when there is a need for wearing absorbent 
materials that must be changed 2 to 4 times per day.  A 
20 percent evaluation is warranted when there is a need for 
wearing absorbent materials which must be changed less than 2 
times per day.  38 C.F.R. §§ 4.115a, 4.115b, Code 7512 
(2001).  

With respect to urinary frequency, daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night, warrants a 40 percent rating.  Daytime voiding 
between one and two hours, or; awakening at night to void 
three or four times per night, warrants a 20 percent rating.  
Where obstructed voiding is shown, urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.  Less problematic symptoms such as slow 
stream, hesitancy, or post void residuals greater than 150 cc 
warrant a 10 percent rating.  38 C.F.R. §§ 4.115a, (2001).

The Board finds that the predominant area of dysfunction due 
to urinary stress incontinence status post bladder repair is 
the urinary incontinence.  The Board also finds the veteran 
to be competent to report those symptoms that she can clearly 
observe, such as how many absorbent pads she requires per 
day.  The veteran reported to her doctor that her urinary 
incontinence requires absorbent material that must be changed 
twice per day.  Her doctor confirmed that absorbent pads were 
necessary.  Therefore, the Board finds that, as the veteran 
has reported and a medical examination has substantiated, she 
requires two pads of absorbent materials per day.  Because 
changing absorbent materials two to four times per day 
warrants a 40 percent rating, the criteria for a 40 percent 
rating are more nearly approximated.  Thus, the Board will 
grant a 40 percent rating for urinary stress incontinence, 
status post bladder repair.  

The Board notes that the urodynamics study that was requested 
has not been performed; however, the rating schedule would 
not allow for a disability rating greater than 10 percent for 
such symptoms as urinary retention greater than 150 cc, or 
for flow rate less than 10 cc per second.  Therefore, because 
a rating exceeding that for unfavorable urodynamics has been 
assigned herein, there is no possibility that a urodynamic 
study could benefit the veteran.

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected 
disabilities, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the disability has not been shown to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

ORDER

1.  A 20 percent evaluation for right knee arthritis is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.

2.  A 20 percent evaluation for left knee arthritis is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.

3.  A 40 percent evaluation for urinary stress incontinence 
status post bladder repair is granted, subject to the laws 
and regulations concerning the payment of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

